DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 42 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose or render obvious the required details of the frame, first spring, second spring and stop member in combination with the rest of the claimed limitations.
Terminal Disclaimer
The terminal disclaimer filed 3/10/2022 has been approved.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 30-41 and 43-49 are rejected under 35 U.S.C. 103 as being unpatentable over Sagol et al. (US Pub No 2006/0016918 A1) in view of Courtney et al. (US Pat No 5,123,598).
Re claim 30, Sagol et al. disclose a portable device constructed to spread granular product (Fig. 1), comprising:
a spreader body (10), comprising:
a hopper (14) configured to contain an amount of the granular product, comprising an open upper portion and an outlet (28) located at a bottom portion of the hopper;
a handle (12) adjacent to the hopper;
a motor (26);
an opening (16) located on a forward portion of the spreader body;
a rotor (34) located in the opening below the outlet and operably coupled to the motor (26);
a trigger (24), operably coupled to a trigger mechanism and operable to activate the motor (paragraph 0034);
a shutter dial (30), coupled to the forward portion of the spreader body below the handle (12), the shutter dial being movable between a plurality of settings (paragraph 0035); and
a shutter cam (extension off of 30), coupled to a shutter plate (36) and to the shutter dial (30), for adjusting a distance of travel of the shutter plate, that is located proximal to the outlet (28), based on a selected setting of the shutter dial (paragraph 0035).
Sagol et al. does not show the shutter dial being rotatably movable or wherein the trigger is operable to move the shutter plate to cover the outlet or to retract from the outlet a distance based on the selected setting of the shutter dial through movement of the trigger mechanism.

a shutter cam (110), coupled to a shutter plate (72) and to the shutter dial (106), for adjusting a distance of travel of the shutter plate (72), that is located proximal to an outlet (34), based on a selected setting of the shutter dial (col. 6, lines 57-60);
wherein a trigger (78) is operable to move the shutter plate (72) to cover the outlet or to retract from the outlet a distance based on the selected setting of the shutter dial through movement of the trigger mechanism (col. 7, lines 27-40).
The substitution of one known element (the rate determining cam assembly as shown in Courtney) for another (selector as shown in Sagol) would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution of the rate determining cam assembly shown in Courtney et al. would have yielded predictable results, namely, an adjustment of the opening size of the aperture in Sagol et al. to adjust the dispensing rate (Sagol – paragraph 0035).
Re claim 31, Sagol et al. as modified by Courtney et al. show the handle (Sagol – Fig. 1, 12) is facing rearward over the hopper (Sagol – 14) such that the handle overhangs the hopper.
Re claim 32, Sagol et al. as modified by Courtney et al. show the handle (Sagol – Fig. 1, 12) is integral to the forward portion of the spreader body (Sagol – 10).
Re claim 33, Sagol et al. as modified by Courtney et al. show the motor (Sagol – Fig. 1, 26) is powered by a power source comprising one or more batteries (Sagol – 22).
Re claim 34, Sagol et al. as modified above discloses all aspects of the claimed invention but does not teach an agitator mounted in the hopper and operably coupled to the motor.
However, Courtney et al. show an agitator (Fig. 3, 54) mounted in the hopper (12) and operably coupled to the motor (64).

Re claim 35, Sagol et al. as modified by Courtney et al. show the agitator comprises a single blade (Courtney – Fig. 4, 54).
Re claim 36, Sagol et al. as modified by Courtney et al. show the single blade is curved (Courtney – Fig. 4, 54).
Re claim 37, Sagol et al. as modified by Courtney et al. disclose the plurality of settings each result in a different position of the shutter plate (Courtney – col. 7, lines 27-50).
Re claim 38, Sagol et al. as modified above show the trigger (Fig. 1, 24) is movable between a first position in which the motor (26) is off and a second position in which the motor is actuated (paragraph 0034) but does not disclose a trigger lock configured to secure the trigger in the second position when engaged.
However, Courtney et al. show a trigger lock (Fig. 7, 120) configured to secure the trigger in the second position when engaged (col. 8, lines 11-17).
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the motivation to have the device of Sagol et al. include a trigger lock as shown in Courtney et al. to enable maintenance of the valve without requiring continuous application of pressure on the trigger (Courtney – col. 8, lines 15-17).
Re claim 39, Sagol et al. as modified by Courtney et al. show the trigger lock being further configured to prevent movement of the trigger from the first position (Courtney – Fig. 8).

a first spring (Courtney – 82) connected to an upper portion of the trigger mechanism; and
a second spring (Courtney – 84) connected to a lower portion the trigger mechanism.
Re claim 41, Sagol et al. as modified by Courtney et al. show a stop (Courtney – Fig. 2, upper end of 72) connected to an upper end of the second spring such that the second spring is compressed upon the stop contacting the shutter cam (Courtney - 110) in response to movement of the trigger mechanism.
Re claim 43, Sagol et al. show a portable hand-held spreader device for spreading granular product (Fig. 1) comprising:
a hopper (14) configured to contain an amount of the granular product, the hopper comprising an outlet (28);
a means for holding the hopper (disclosed as a handle; Sagol - 12);
an opening (16) located on a forward portion of the device below the means for holding, the outlet (28) in communication with the opening (16);
a means for spreading (disclosed as a rotor; Sagol – 34) the granular product located in the opening and driven by a power source (22);
a means for controlling (disclosed as a shutter dial; Sagol – 30) a distance of travel of a shutter plate (36) located inside of the outlet and mechanically coupled to the means for controlling (30), the means for controlling being coupled to the forward portion of the device and having a plurality of settings (paragraph 0035), such that each setting adjusts the distance of travel of the shutter plate with respect to the outlet;
a trigger mechanism (24) for actuating the power source (26).

a first spring connected to an upper portion of the trigger mechanism, and 
a second spring connected to a lower portion the trigger mechanism; and
a stop connected to an upper end of the second spring such that the second spring is compressed upon the stop contacting a shutter cam in response to movement of the trigger mechanism.
However, Courtney et al. a portable spreading device including a trigger mechanism (Fig. 2, 80/86) that moves a shutter plate (72) a distance of travel according to a setting of the means for controlling (106), the trigger mechanism further comprising:
a first spring (82) connected to an upper portion of the trigger mechanism, and 
a second spring (84) connected to a lower portion the trigger mechanism; and
a stop (upper end of 72) connected to an upper end of the second spring (84) such that the second spring is compressed upon the stop (upper end of 72) contacting a shutter cam (110) in response to movement of the trigger mechanism.
The substitution of one known element (the rate determining cam assembly as shown in Courtney) for another (selector as shown in Sagol) would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution of the rate determining cam assembly shown in Courtney et al. would have yielded predictable results, namely, an adjustment of the opening size of the aperture in Sagol et al. to adjust the dispensing rate (Sagol – paragraph 0035).
Re claim 44, Sagol et al. as modified by Courtney et al. show the trigger mechanism (Sagol – Fig. 1, 24) has a first, default position in which the power source (Sagol – 22) is not actuated and the shutter plate (Courtney – 72) covers the outlet and a second, actuated position in which the power source is actuated and the shutter plate is retracted from the 
Re claim 45, Sagol et al. as modified by Courtney et al. show the power source comprises a means for transferring power (disclosed as a motor; Sagol – Fig. 1, 26) from the power source (Sagol – 22) to the means for spreading (Sagol – 34).
Re claim 46, Sagol et al. as modified above show all aspects of the claimed invention but does not disclose a trigger lock configured to secure the trigger in a first position or a second position when engaged.
However, Courtney et al. show a trigger lock (Fig. 7, 120) configured to secure the trigger in a first position or a second position when engaged (col. 8, lines 11-17).
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the motivation to have the device of Sagol et al. include a trigger lock as shown in Courtney et al. to enable maintenance of the valve without requiring continuous application of pressure on the trigger (Courtney – col. 8, lines 15-17).
Re claim 47, Sagol et al. as modified by Courtney et al. show the means for holding (Sagol – Fig. 1, 12) is located at a forward portion of the hopper.
Re claim 48, Sagol et al. as modified by Courtney et al. show the means for holding (Sagol – Fig. 1, 12) is rearward facing and overhangs the hopper.
Re claim 49, Sagol et al. show a portable hand-held spreader device (Fig. 1), comprising:
a hopper (14) comprising an outlet (28);
a handle (12) overhanging the hopper, the handle extending from a forward portion (the face to the right of 20 in figure 1) of the device including a trigger (24);
a motor (26);

a shutter plate (36) for covering and uncovering the outlet;
a shutter dial (30) movable between a plurality of settings; and
a shutter cam (extension off of 30), coupled to the shutter plate (36) and to the shutter dial (30), for adjusting a distance of travel the shutter plate based on a selected setting of the shutter dial (paragraph 0035).
Sagol et al. does not show a trigger mechanism, coupled to the trigger, comprising a first spring, a second spring, and a stop;
a shutter plate coupled to the trigger mechanism for covering and uncovering the outlet;
a shutter dial rotatably movable between a plurality of settings; and
a shutter cam, coupled to the shutter plate and to the shutter dial, for adjusting a distance of travel the shutter plate based on a selected setting of the shutter dial through contact with the stop;
wherein when the trigger is in a first position, the shutter plate covers the outlet, and when the trigger moves from the first position to a second position, the shutter plate retracts from the outlet through movement of the trigger mechanism, uncovering the outlet by traveling a distance based on a selected setting of the shutter dial such that retraction of the shutter plate stops when the stop contacts the shutter cam and the first spring is compressed during movement of the trigger mechanism and the second spring is compressed upon the stop contacting the shutter cam.
However, Courtney et al. show a portable spreading device including a trigger mechanism (Fig. 2, 80/86), coupled to a trigger (78), comprising a first spring (82), a second spring (84), and a stop (upper end of 72);

a shutter dial (106) rotatably movable between a plurality of settings (col. 6, lines 57-60); and
a shutter cam (110), coupled to the shutter plate and to the shutter dial, for adjusting a distance of travel the shutter plate based on a selected setting of the shutter dial through contact with the stop (col. 7, lines 66-67 through col. 8, lines 1-10);
wherein when the trigger (78) is in a first position, the shutter plate (72) covers the outlet, and when the trigger moves from the first position to a second position, the shutter plate retracts from the outlet through movement of the trigger mechanism (col. 7, lines 27-51), uncovering the outlet by traveling a distance based on a selected setting of the shutter dial such that retraction of the shutter plate (72) stops when the stop (upper end of 72) contacts the shutter cam (110) and the first spring (82) is compressed during movement of the trigger mechanism and the second spring (84) is compressed upon the stop (upper end of 72) contacting the shutter cam (110).
The substitution of one known element (the rate determining cam assembly as shown in Courtney) for another (selector as shown in Sagol) would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution of the rate determining cam assembly shown in Courtney et al. would have yielded predictable results, namely, an adjustment of the opening size of the aperture in Sagol et al. to adjust the dispensing rate (Sagol – paragraph 0035).
Response to Arguments
Applicant's arguments filed 3/10/2022 have been fully considered but they are not persuasive. Regarding applicant’s arguments of claims 30 and 43, applicant states that the claims require the shutter dial to be located on the forward portion however this is not claimed. Claims 30 and 43 recite that a shutter dial is “coupled to the forward portion” which does not require the shutter dial to be located on the forward portion but merely . 
Regarding the amendment to claim 49 and applicant’s remarks related to this amendment, Sagol et al. demonstrates a handle “extending from a forward portion” of the device and a rotor plate operably coupled to the motor to spread granular material out of “the forward portion” as the handle extends from a face on what can be considered a forward side while the granular material is spread out from that same forward side.
In light of these remarks, all prior art rejections shall be maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MICHAEL CERNOCH whose telephone number is (571)270-3540. The examiner can normally be reached Mon-Fri; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN MICHAEL CERNOCH
Primary Examiner
Art Unit 3752



/STEVEN M CERNOCH/          Primary Examiner, Art Unit 3752